Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 19-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claims 1 and 19, the prior art fails to teach and/or disclose a prosthesis delivery device, as claimed, particularly comprising “a first deployment assembly located exterior to the housing and configured to simultaneously advance the outer sheath and the pusher shaft in opposing axial directions; and a second deployment assembly located exterior to the housing configured to retract the outer sheath while maintaining the pusher shaft stationary relative to the housing, wherein the second deployment assembly includes a second deployment ring having second deployment ring internal threads configured to engage external threads of the housing and being configured for axial translation along the housing and to retract the outer sheath while maintaining the pusher shaft stationary relative to the housing.”  Of the closest prior art, Hossainy (US 2015/0081000) and Cragg (US 2014/0046428) fail to disclose the second deployment device comprising the claimed second deployment ring with threads configured to engage external threads of the housing for retracting the outer sheath while maintaining the pusher shaft stationary.
	Regarding claim 22, the prior art fails to teach and/or disclose a prosthesis delivery system, as claimed, particularly comprising “a first deployment assembly located exterior to the housing and configured to simultaneously advance the outer sheath and the pusher shaft in opposing axial directions; and a second deployment assembly located exterior to the housing configured to retract the outer sheath while maintaining the pusher shaft stationary relative to the housing” in combination with the claimed sheath anchor, pusher shaft anchor, first pusher .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 571-270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771